 419303 NLRB No. 67CARPENTERS LOCAL 537 (E. I. DU PONT)1See fn. 3, infra.2Assuming for argument's sake that the general hiring procedures were ap-plicable to and binding on Dupont, we note that, under established principles
of contract interpretation, ``[w]here there is an inconsistency between general
provisions and specific provisions, the specific provisions ordinarily qualify
the meaning of the general provisions.'' Restatement, Contracts, § 236(c)(1932). Thus, the hiring procedure applicable specifically to Dupont, which is
nonexclusive, would take precedence over the general procedures on exclu-
sivity.United Brotherhood of Carpenters and Joiners ofAmerica, AFL±CIO, Local 537 (E. I. Dupont
de Nemours & Co., Inc.) and John McElhaney.Case 11±CB±1670June 18, 1991DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn April 26, 1989, Administrative Law Judge How-ard I. Grossman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.I. THE8(B)(2)
/8(B)(1)(A)ALLEGATIONSANDTHE
DUPONTHIRINGPROCEDURE
The judge found that the Respondent violated Sec-tions 8(b)(2) and 8(b)(1)(A) of the Act by denying job
referrals to John McElhaney, a member of a sister
local of the Respondent, who sought referrals on nu-
merous occasions through the Respondent's hiring hall.
Specifically, the judge found that: (1) the Respondent
was the exclusive source of hiring referrals for E.I.
Dupont de Nemours & Co. (Dupont) and other em-
ployers; (2) by denying McElhaney hiring referrals for
unfair, invidious, and arbitrary reasons, the Respondent
violated Sections 8(b)(2) and 8(b)(1)(A); and (3) the
denials of referrals also violated Section 8(b)(1)(A) be-
cause they constituted discrimination against
McElhaney based on his protected activity of having
accepted previous employment with a nonunion con-
tractor and having repeatedly attempted to transfer
from his local back to Respondent Local 537, of which
he had once been a member. We disagree with each
one of these findings, at least in part, and so reverse.The judge's finding that the Respondent and Duponthad an exclusive job referral arrangement is central to
his conclusion that the Respondent violated Section
8(b)(2), and necessary to one theory for finding that
the Respondent violated Section 8(b)(1)(A). The Re-
spondent excepts to the finding of an exclusive hiring
arrangement. We find merit in this exception.It is undisputed that the Respondent and Dupontwere parties to a contractual hiring arrangement for the
Savannah River Project which, unlike that followed for
referrals to other employers at the Project,1containedthe following provision:In the event that an applicant who has not beenreferred by the Union applies for employment at
the Employer's employment office at a time when
the Employer is actually hiring in the applicant's
classification, the Employer has the right to hire
such applicant provided he meets the experience
requirements [set forth elsewhere in the proce-
dures].The judge found that, despite this provision, there wasa contractual ambiguity and that, in practice, the Re-
spondent was the exclusive source of job referrals for
Dupont.We find, unlike the judge, that an exclusive practicewas not proved and that the contractual hiring proce-
dure plainly permits Dupont to hire directly. When Du-
pont is hiring in an applicant's classification, the provi-
sion states that Dupont has the right to hire an appli-
cant ``who has not been referred by'' the Respondent(emphasis added). The nonexclusivity of the hiring
procedure is thus firmly secured by the contract.Although not entirely clear from his decision, the``contractual ambiguity'' the judge found may have
been based on his reading of the Dupont hiring proce-
dure in tandem with a second set of hiring procedures
that contains no reference to Dupont, but which the
Respondent identified as applicable to Dupont among
other employers. Unlike the Dupont hiring procedure,
the general procedures provide that ``[t]he Union shall
be the sole and exclusive source of referrals of appli-
cants for employment.'' Nothing, however, in the col-
lective-bargaining agreement between the Respondentand Dupont or in the general hiring procedures them-
selves bound Dupont to those procedures, and the
record does not otherwise establish that Dupont was so
bound.2Even if we were to agree with the judge that thelanguage in the referral procedures presents a genuine
contractual ambiguity, we find that the General Coun-
sel has not established that the parties have an exclu-
sive referral arrangement by practice and operation. To
support his finding of exclusivity, the judge relied on
the testimony of Dupont Carpenter Superintendent
Houston L. Robertson that the Company relied on the
Respondent's business agent, Charles Brewer, ``to send
us the people out,'' and on the absence of evidence
that Dupont used the provision of the contractual hir-
ing procedures giving it the right to hire individuals
applying to it directly for work. But Robertson's state-
ment was in response to the question whether Dupont 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Unlike its collective-bargaining agreement with Dupont, the Respondent'scontract with the Morrison-Knudson Company appears to establish it as the
exclusive source of job referrals for that employer and its subcontractors.
There is, however, no record evidence that McElhaney was denied job refer-
rals to these employers during the period in which the Respondent is allegedto have violated the Act. Accordingly, we do not find that the General Counsel
has established a violation of Secs. 8(b)(2) or 8(b)(1)(A) with respect to refer-
ral to these employers.4In Universal Studios, the Board adopted the judge's decision in the ab-sence of any exceptions having been filed by the General Counsel or the
charging party. Thus, the portion of the judge's decision in Universal Studiosthat is quoted above was not considered by the Board, and the Board's adop-
tion of the judge's decision on that point is not a precedent for any other case.
ESI, Inc., 296 NLRB 1319 fn. 3 (1989); Anniston Yarn Mills, 103 NLRB 1495(1953). However, the issue the judge analyzed in Universal Studios is now be-fore the Board pursuant to the Respondent's exceptions, and the Board agrees
with the pertinent passage of the judge's decision set forth above.requested individuals for referral by name, not whetherit used the Respondent as its sole source of referrals,
and thus cannot be the basis for a finding of exclu-
sivity. Robertson did testify that the Respondent was
the only ``union'' referring applicants to Dupont, but
he did not testify that Dupont did not hire individuals
applying to it directly for jobs, as permitted by the
terms of the hiring procedures.The judge also relied on the fact that the Respondenthad not presented evidence that, in practice, Dupont
had directly hired applicants not referred by the Re-
spondent. In so doing, the judge appears to have
misallocated the burden, properly placed on the Gen-
eral Counsel, of proving an exclusive hiring arrange-
ment as an essential element of the violation alleged.
See, e.g., Hoisting & Portable Engineers Local 4(Carlson Corp.), 189 NLRB 366, 374±375 (1971),enfd. 456 F.2d 242 (1st Cir. 1972); Laborers Local889 (Anthony Ferrante & Sons), 251 NLRB 1579,1581 (1980). Relying particularly on the hiring proce-
dure's plain language permitting direct hires, we con-
clude that the preponderance of the evidence does not
establish that the Respondent operated an exclusive
hiring hall system, and, therefore, that the General
Counsel has not met this burden.A union's duty to act fairly and impartially derivesfrom its status as the exclusive representative of em-
ployees in a specified unit. Miranda Fuel Co., 140NLRB 181 (1962), enf. denied 326 F.2d 172 (2d Cir.
1963). No duty of fair representation attaches, how-
ever, to a union's operation of a nonexclusive hiringhall because that union lacks the power to put jobs out
of the reach of workers. Teamsters Local 460 (Supe-rior Asphalt Co.), 300 NLRB 441 (1990).Because applicants can obtain employment with Du-pont either through the Respondent's hiring hall or by
applying directly, there is no exclusive referral rela-
tionship and thus no justification for the imposition ofa duty of fair representation in referrals. Accordingly,
no instance in which the Respondent may have denied
McElhaney job referral without regard to objective cri-
teria, or may have departed from contractually estab-
lished referral procedures, constitutes a breach of its
duty of fair representation in violation of Section
8(b)(1)(A). See Development Consultants, 300 NLRB479 (1990). Further, because the General Counsel has
advanced no basis on which to predicate 8(b)(2) liabil-
ity besides that deriving from the Respondent's alleged
operation of an exclusive hiring arrangement with Du-
pont, we do not find that the Respondent ``caused or
attempted to cause'' Dupont to discriminate against
McElhaney within the meaning of Section 8(b)(2).3II. ALLEGED8(B)(1)(A)DISCRIMINATION
As the judge recognized, without an exclusive hiringarrangement, a union's refusal to assist a member in
obtaining jobs may violate Section 8(b)(1)(A) when
that refusal is in retaliation for the member's protected
activity. See, e.g., Plasterers Local 121, 264 NLRB192 (1982). The judge found that the Respondent
manifested animus against McElhaney on numerous
occasions for his having accepted previous employ-
ment with a nonunion contractor, and for his repeated
attempts to transfer back to the Respondent from Local
283. Notwithstanding these findings of animus, how-
ever, we do not agree with the judge's conclusion that
the Respondent violated Section 8(b)(1)(A). As stated
in Teamsters Local 17 (Universal Studios), 251 NLRB1248, 1257 (1980):[U]nions which undertake, on a non-exclusivebasis, to assist their members in finding jobs are
doing so in order to advance the interests of
[their] membership.... 
[U]nions may legiti-mately refuse to aid nonmembers who would use
their nonexclusive referral services. Thus, it is
only members of a union operating a nonexclusivereferral service to employers with whom the
union has no bargaining relationship who have
any expectation whatsoever that they will receive
referrals to such employers. And it is therefore
only members who are even susceptible of havingtheir Section 7 rights interfered with by being ig-
nored for referral to an employer. And it is there-
fore only when a union operating a nonexclusive
referral system ignores one of its members be-
cause he or she engaged in activities protected by
Section 7 of the Act that there is the prohibited
``interference'' with Section 7 rights within the
meaning of Section 8(b)(1)(A) of the Act. For,
any nonmember[s] ... could hardly be chilled in

the exercise of Section 7 rights by a union which
fails to refer them when such nonmembers never
had any expectation in the first instance that the
union would assist them through its nonexclusive
hiring hall. [Emphasis in original; footnote omit-
ted.]4The complaint does not allege that McElhaney wasdenied membership in the Respondent because of his 421CARPENTERS LOCAL 537 (E. I. DU PONT)5We are not holding that a union that otherwise has, or has created, an obli-gation to a nonmember will never violate the statute by refusing to honor that
obligation for reasons that come within Sec. 7 of the Act. We do not join our
colleague in making ``new law,'' nor do we agree with her that it is necessary
in these circumstances to inquire into whether the Respondent created any rea-
sonable expectation on McElhaney's part that he would be referred out to em-
ployers with whom it did not have an exclusive referral arrangement. If, how-
ever, we deemed such inquiry to be pertinent, we note that the credited facts
eliminate the possibility that the Respondent created any reasonable expecta-
tion that McElhaney would be referred after February 8, 1988. (Indeed, no
such claim was made or litigated in this proceeding.) The conduct at issue is
alleged to have begun February 8, 1988. On that date, in response to his ques-
tion, McElhaney was told by Business Agent Brewer that he was not on the
out-of-work book and that he could return to the ``rat contractor'' he had been
working for. McElhaney testified that a ``rat contractor'' is nonunion.
McElhaney nonetheless asked and was permitted to sign the book. We find
in these circumstances that McElhaney could not reasonably have expected re-
ferral to an employer with which the Respondent did not have an exclusive
referral relationship.We further note that there is no evidence that the Respondent had an exclu-sive bargaining relationship with Dupont.6Member Cracraft agrees with her colleagues that the judge in UniversalStudios correctly analyzed the issue of under what circumstances will a unionoperating a nonexclusive hiring hall violate Sec. 8(b)(1)(A) by failing to refer
nonmembers. Member Cracraft observes that the judge did not conclude that
the Act could never be violated under any circumstances. Rather, the judge
held that as a general rule unions may lawfully refuse to aid nonmembers
seeking to use a nonexclusive hiring hall. However, as the judge implied in
the final sentence quoted above and expressly stated in the subsequent para-
graphs of his decision, Sec. 8(b)(1)(A) would be violated if a nonmember had
an expectation the union would assist him in referrals and the union failed to
do so because of the nonmember's exercise of his Sec. 7 rights. 251 NLRB
at 1258±1259. In the instant case, Member Cracraft notes that the Respondent
allowed nonmember McElhaney to register for referrals on several occasions
and thereby created an expectation that he would be referred for employment.
Therefore, Member Cracraft does not join her colleagues in dismissing the
complaint. Instead, she would remand the instant case to Judge Grossman to
determine whether the Respondent's failure to refer McElhaney violated Sec.
8(b)(1)(A) under principles set forth in the judge's decision in Universal Stu-dios.Member Cracraft finds no merit in her colleagues' response to her dis-senting position. First, that no party has expressly claimed that McElhaney had
a reasonable expectation of referral comes as no surprise to Member Cracraft
given the state of the law at the time this case was litigated. Noting that the
Board today is making new law (see fn. 4, supra) and applying it retroactively
to the facts of this case, Member Cracraft believes that it is necessary to exam-
ine the record to determine whether this key factor is present. In reviewing
the positions of the parties, Member Cracraft finds more significant the fact
that the Respondent does not defend its conduct on the basis asserted by hercolleagues, i.e., that after the February 8, 1988 conversation with Business
Agent Brewer, McElhaney could not have reasonably believed that he would
be referred. Rather, the Respondent argues that its several attempts to refer
McElhaney, both before and after the February 1988 conversation, ``dispel any
claim that the Respondent was discriminating against the Charging Party.''
Thus, the Respondent's reliance on its servicing of McElhaney through its
nonexclusive hiring hall supports Member Cracraft's view that McElhaney did
have a reasonable expectation of referral.Second, Member Cracraft has duly considered Brewer's February 8, 1988statement to McElhaney that he was not on the out-of-work book and that hecould return to the ``rat contractor'' he had been working for. However, inlight of the other record evidence, Member Cracraft concludes that Brewer's
remarks do not afford a sufficient basis for concluding that McElhaney did
not have a reasonable expectation of referral. In this connection, she notes that
immediately after Brewer made this statement, McElhaney asked to sign the
out-of-work book, and Brewer permitted him to do so. Under these cir-
cumstances, Member Cracraft finds that McElhaney could have reasonably dis-
counted Brewer's verbal outburst and regarded as more significant the fact that
his name was once again in the Respondent's out-of-work book. Member
Cracraft's view is further supported by evidence showing that the Respondent
referred McElhaney to employment after the February 8, 1988 conversation.1All dates are in 1988 unless otherwise specified.protected activity. Thus, the General Counsel cannotrely on the Respondent's refusal to accept McElhaney
back in the Respondent as the basis for claiming that
but for that refusal McElhaney would have had the
protection accorded members under Section 8(b)(1)(A)
and Section 7. Because McElhaney was not a member
of the Respondent at any time relevant to the allega-
tions of discrimination in this proceeding, we do not
agree with the judge that the Respondent's failure to
service McElhaney through its hiring hall violated Sec-
tion 8(b)(1)(A) in this regard.5Accordingly, we shalldismiss the complaint in its entirety.6ORDERThe complaint is dismissed.Jasper C. Brown, Esq., for the General Counsel.Paul L. Styles and Frank B. Shuster, Esqs. (Blackburn, Shu-ster, King & King), of Atlanta, Georgia, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Thecharge was filed on June 16, 1988,1by John McElhaney, anindividual (McElhaney). Complaint issued on July 29, and an
amendment thereto on September 14. As amended, the com-
plaint alleges that United Brotherhood of Carpenters and
Joiners of America, AFL±CIO, Local 537 (Respondent, or
Local 537) failed and refused on February 8 and thereafter
to refer McElhaney for employment with E. I. Dupont de
Nemours & Co., Inc. (Dupont), pursuant to a written referral
agreement whereby Respondent was the exclusive source of
referrals to Dupont, for unfair, arbitrary, and invidious rea-
sons. The complaint further avers that Respondent failed and
refused to refer McElhaney to other employers pursuant to
similar agreements. In so doing, the complaint alleges, Re-
spondent thereby violated Section 8(b)(1)(A) and (2) of the
National Labor Relations Act (the Act).A hearing was held before me on these matters in Aiken,South Carolina, on November 1. On the entire record, includ-
ing briefs filed by the General Counsel and Respondent, and
my observation of the demeanor of the witnesses, I make the
followingFINDINGSOF
FACTI. JURISDICTIONDupont is a Delaware corporation with a jobsite located atthe Savannah River Project (SRP) near Aiken, South Caro-
lina, where it is engaged in construction work on a nuclear
energy plant. During the 12 months preceding issuance of the
complaint, a representative period, Dupont received at its
SRP construction site goods and materials valued in excess
of $50,000 directly from points outside the State of South
Carolina. Dupont is an employer engaged in commerce with-
in the meaning of Section 2(6) and (7) of the Act.The pleadings establish that Local 537 is a labor organiza-tion within the meaning of Section 2(5) of the Act. 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2G.C. Exh. 4.3G.C. Exh. 5.4G.C. Exh. 2.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Referral Agreements and ProceduresCharles E. Brewer testified that he had acted as Local537's ``business agent'' since 1979. In that capacity, Brewer
averred, he administered the provisions of various collective-
bargaining agreements and Local 537's referral procedure,and referred individuals for work with various employers. I
find that Brewer was an agent of Respondent within the
meaning of Section 2(11) of the Act.Brewer agreed that he referred applicants for employmentto Dupont in accordance with Local 537's referral procedure
and the terms of a hiring agreement with Dupont. The refer-
ral procedure provides, inter alia, that Local 537 shall be the
sole and exclusive source of referrals of applicants for em-
ployment. If Local 537 fails to provide the requested number
of referrals within 48 hours, the employer may hire other in-
dividuals without using the referral system. Although individ-
uals are normally referred in the order of their registration
with Local 537, the employer may request by name individ-
uals formerly employed by it on work performed within the
geographical area of Local 537. In such case, the employer
is required to notify Local 537's District Council of the loca-
tion of the last job worked and the termination date thereof.2The Dupont hiring agreement, executed by various labororganizations, provides, inter alia, that Dupont must first call
on the appropriate union for referrals, indicating the number
and qualifications of applicants. Dupont may ``request by
name'' individuals formerly employed on work within the
building and construction industry. Where Dupont requests
employees possessing special skills and abilities, the union
shall pass over applicants on the register not having such
skills and abilities. In the event that an applicant has not
been referred by the Union and applies for employment at
the employment office when Dupont is actually hiring in the
applicant's classification, Dupont may hire him provided that
he meets certain experience requirements set forth in the hir-
ing agreement.3Dupont's Carpenter Superintendent Houston L. Robertson,who supervised Dupont's requests for carpenters, testified
that Dupont had a policy of not requesting individuals by
name, despite the provisions in the referral procedure and the
hiring agreement allowing this process. Robertson further tes-
tified, ``Frankly, I don't know what the hiring procedure is
.... We 
rely on Mr. Brewer to send us the people out.''Robertson testified that Local 537 was the only union refer-
ring applicants to Dupont. There is no evidence that Dupont
utilized the provision in the hiring agreement giving it the
right to hire individuals not referred by Local 537.Another contractor at the SRP to whom Local 537 referredapplicants was the Morrison-Knudsen Company, Inc. A
``Project Agreement'' covering the SRP is in evidence,
signed by that Company on its own behalf and that of its
subcontractors, by the Building and Construction Trades De-
partment, AFL±CIO, and by various other labor organiza-
tions.4According to Brewer, referrals to Morrison-Knudsenwere subject to Local 537's hiring procedure and the
``Project Agreement.'' The latter provides that the employeris subject to the local union's hiring procedures and includesthe 48-hour rule described above.Respondent's witnesses testified and the General Counseldoes not dispute that an employer, in addition to complying
with the foregoing provisions, was required to hire a certain
percentage of apprentices, racial minorities, and females.B. McElhaney's Employment History, Qualifications,and Local Union MembershipSubsequent to the beginning date of Respondent's allegedunlawful conduct (February 8), Local 537 referred for em-
ployment about 22 individuals who signed Local 537's out-
of-work book after McElhaney did so, as described herein-
after. Respondent gave several reasons for passing over
McElhaney. One was that some of the referrals were appren-
tices, minorities, or females. The parties stipulated, and
McElhaney's appearance at the hearing demonstrates, that he
is a white male. The record further establishes that he was
a journeyman carpenter, not an apprentice, at all relevant
times herein. Another reason advanced by Local 537 was
that McElhaney did not have a security clearance. Finally, on
one particular occasion subsequent to February 8, Respond-
ent contends that Dupont requested by name applicants with
special skills in ``stainless steel wainscoting,'' and that
McElhaney either did not these skills or that Business AgentBrewer was unaware that he had them.McElhaney credibly testified that he had been a carpenterfor several years prior to 1971 at which time he became a
member of Local 537. He affirmed that he had experience
in high scaffolding dismantlement, heavy concrete form erec-
tion, and stainless steel wainscoting. He had been a super-
intendent on several jobs. From 1971 to 1973, he was re-
ferred by Local 537 for work at the SRP with Dupont and
other contractors, doing ``heavy construction'' and ``trim
work.'' At this time, according to McElhaney, Local 537 had
no out-of-work book. Charles Brewer testified that he ``ob-
served'' McElhaney doing ``form work and scaffolding'' on
various jobs. He and McElhaney ``might have spent a week
working together.'' Brewer denied knowledge that
McElhaney was doing ``wainscoting.'' Brewer averred and
McElhaney conceded that the latter never specifically in-
formed Local 537 that he had ``wainscoting'' skills. Brewer
also testified that he had worked with 95 percent of the car-
penters ``for 30 years or as long as they've been in the pro-
gram,'' and that he knew ``all the men that's been there from
'87 back.'' Brewer's testimony reveals a remarkable memory
of individual job histories, assignments, qualifications, inju-
ries, drug and other disabilities, and family relationships of
many persons over an extended period of time.McElhaney described ``wainscoting'' as a ``special trim''allowing the underlying structure to be cleaned without dam-
age, including the use of steam if necessary. As a result, the
structure retains a ``polished appearance.'' He had done such
work at a Winn Dixie delicatessen in 1983, and a Kroger
store in 1984, in addition to the ``trim'' work at Dupont in
the 1971±1973 period. Dupont Carpenter Superintendent
Robertson described stainless steel wainscoting as ``the same
as wood in here (the hearing room) except it's stainless steel
with the matching trim ... (it requires) special skills

....'' Local 537 Business Agent Brewer testified that

wainscoting is ``in the trim line.'' 423CARPENTERS LOCAL 537 (E. I. DU PONT)5R. Exh. 10.6McElhaney's testimony about his conversation with the International offi-cer was received subject to Respondent's objection that it was hearsay, and
to my ruling that it would not be accepted for the truth of what the Inter-
national officer said. Thereafter, Respondent introduced into evidence without
restriction McElhaney's pretrial affidavit corroborating the substance of his
1985 conversation with the International officer (R. Exh. 1(a)), and, in its
brief, avers that McElhaney ``ultimately confirmed the accuracy of the `freeze'claim by Brewer.'' (R. Br. p. 11, fn. 6).7G.C. Exh. 2, art. III.In 1973, McElhaney transferred his ``book'' from Local537 to nearby Local 283, in Augusta, Georgia. He lived
about midway between Aiken and Augusta, near the SRP.
McElhaney informed Local 283 that he was available for
work. In 1977, he obtained a job on his own as a supervisor
with a nonunion contractor in North Augusta, South Caro-
lina, and retained this position until 1984. McElhaney paid
his union dues and maintained membership in Local 283 dur-
ing this period, but did not sign out-of-work books at either
Local 537 or 283.C. McElhaney's Attempted Transfer Back to Local 537in 1985, and Subsequent Work Assignments1. Summary of the evidenceMcElhaney testified that he attempted to transfer back toLocal 537 in May 1985. He contended that he obtained a
``clearance card'' from Local 283, and presented his ``book''
to Local 537 Business Agent Brewer, saying that he would
like to ``clear it in.'' Brewer replied that the ``books were
closed,'' that he could not accept any transfers, and that he
had a ``document'' from the International saying that he did
not have to accept them. McElhaney asked to see the docu-
ment, and Brewer assertedly replied that he did not have to
show McElhaney ``a damn thing.'' There were two other in-
dividuals in the union hall at that time, and Brewer told them
that they did not have to tell McElhaney anything.Brewer denied any such attempt by McElhaney to transferback to Local 537 in 1985. Respondent submitted a letter to
it from the International, dated May 10, 1988, authorizing
Local 537 not to accept transfer cards for 6 months there-
after.5With respect to the 1985 period, Brewer contendedthat he was ``put on a 6 months special dispensation'' not
to accept transfers, and that he would be ``notified what to
do'' after this period. Brewer in fact did accept 15 to 20
transfers between 1985 and the date of the hearing herein,
during time periods which he did not precisely specify.
McElhaney ``didn't come with his book in that time period
there ... What I'm trying to tell you ... is that I went

for a month or maybe 6 weeks and then I took in some
members whenever they come'' [sic].McElhaney testified that after the conversation with Brew-er in 1985, he called an officer of Respondent's International
who informed him that the International had issued a docu-
ment ``freezing'' any transfers into Local 537. The officer
asked McElhaney whether he had signed Local 537's out-of-
work book and, on receiving a negative answer, advised
McElhaney to do so.6McElhaney and Brewer agree that the former signed Local537's out-of-work book in the spring of 1985. McElhaney
was thereafter referred for employment, but the evidence is
conflicting as to the employer, the date, the location, and the
circumstances. According to Brewer, 2 days after McElhaney
signed the out-of-work book on April 3, 1985, Brewer``hired'' him for work ``with M.K. Ferguson at the navy fuelfacility.'' Brewer also agreed that this work was at the Sa-
vannah River Project. McElhaney testified that he was re-
ferred to the Morrison-Knudsen Company in early May
1985, but also testified that he worked for M.K. Ferguson at
this time.McElhaney's testimony, supplemented by his pretrial state-ment introduced by Respondent, affirms that a week after his
conversation with Brewer in early May 1985, another em-
ployee, L. J. Thomas, told him that he had been requested
by Morrison-Knudsen for work at the SRP. McElhaney ap-
peared at the hall, was referred for work with Morrison-
Knudsen, and 2 months later was made a carpenter foreman.
Brewer denied that McElhaney had been requested by M.K.
Ferguson and claimed to have a ``statement'' from that em-
ployer supporting his testimony. Brewer had been unable to
fill a job request, saw L. J. Thomas in the hall, and asked
him to tell McElhaney to come in for a work assignment.
Respondent did not submit any statement from M.K. Fer-
guson.2. Factual analysisThis factual dispute is significant because of the GeneralCounsel's contention that Brewer had animus against
McElhaney as a result of the latter's repeated attempts to
transfer back to Local 537. Brewer's denial that McElhaney
requested a transfer in 1985 is contradicted by the tacit ad-
mission in his contention that McElhaney ``didn't come with
his book'' during the vaguely defined period when Brewer
was admittedly accepting transfers during and after 1985.McElhaney's testimony was specific, and he was a credible
witness. I find that he requested a transfer in early May
1985, and that Brewer said he had a document from the
International saying that Local 537 did not have to accept
transfers. When McElhaney asked to see the document,
Brewer responded that he did not have to show McElhaney
``a damn thing,'' and advised other members in the hall not
to say anything to McElhaney. Based on McElhaney's con-
versation with the International officer, I conclude that the
International in fact had granted Local 537 the authority to
refuse transfers in 1985. The duration of this authority is not
clear, but it did not extend to 1988.Resolution of the conflict over the name of the employerto whom McElhaney was referred and location of the work
is suggested by the Morrison-Knudsen ``Project Agreement,''
which applied both to Morrison-Knudsen and its subcontrac-
tors. The Agreement covered construction work on the
``Naval Reactor Fuel Manufacturing Facility ... within the

geographic confines of the Savannah River DOE site, South
Carolina.''7I infer that M.K. Ferguson was a subcontractorof Morrison-Knudsen and that the work was performed at the
SRP.With respect to the date of the referral, Brewer, as noted,had excellent recall of many work assignments involving nu-
merous individuals. McElhaney, however, was testifying
about only one work history, his own. With respect to this
issue, I conclude that his recall was superior to Brewer's.
Accordingly, I find that after signing Local 537's out-of-
work book in early May 1985, McElhaney was referred for
work with Morrison-Knudsen or its subcontractor M.K. Fer- 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The evidence is insufficient to warrant a finding that McElhaney was spe-cifically requested, and, accordingly, I do not pass on that issue.9Respondent argues that McElhaney's conversation with ``Blackie'' is irrel-evant, since ``Blackie'' has not been established as an agent of Respondent.
Brewer testified at length about the handling of Local 537 referrals by a ``Mr.
Blackwood.'' Because the complaint does not allege any unfair labor practices
prior to 1988, I consider it unnecessary to resolve this issue.10Respondent submitted an order from the Department of Energy dated May18, 1988, subject ``Personnel Security Program.'' P. 1 of the ``Order'' states
that it applies, inter alia, to individuals requiring access to classified informa-
tion or special nuclear material pursuant to the Atomic Energy Act of 1954,
as amended. The exhibit does not contain all the pages of the order, since the
next page is numbered ``VII-4,'' and begins with subpar. ``(2),'' apparently
of par. ``c'' of sec. 2 on omitted prior pages. Par. (d) deals with termination
of access authorized because of ``Foreign Travel,'' and pars. (e) and (f) with
other matters. Sec. 3 deals with ``reinstatements'' of individuals whose ``ac-
cess authorization has been terminated,'' but does not spell out the various cir-
cumstances requiring termination. New personnel forms are required if more
than 6 months have elapsed since termination of the prior access authorizationand more than 1 year has elapsed since the date of the previous form, or any
significant changes have occurred. However, in the absence of a new per-
sonnel form, the date of birth of the individual will suffice. A review is made
to determine whether the individual is the same as the one previously granted
access. ``Supplemental investigation'' is required in the event of new deroga-
tory information, or where the previous termination concerned ``eligibility for
access information,'' or, ``in any Q-type case,'' more than 5 years have
elapsed since the previous investigation. Other sections specify the procedure
in supplemental investigations. R. Exh. 9.11Robertson testified that he was ``not in the security business.'' However,it was his opinion that the amount of ``rechecking'' was limited to the dura-
tion of absence from the jobsite, and, accordingly, that short absences required
less ``rechecking.''12G.C. Exh. 6.guson at the SRP, and was appointed a carpenter foremanshortly thereafter.8D. McElhaney's Work History from May 1985 toFebruary 1988McElhaney worked for Morrison-Knudsen or M.K. Fer-guson at the SRP until April 1987, at which time he elected
to be laid off pursuant to a reduction in force, rather than
continue as a carpenter doing part-time work as opposed to
a supervisor working full time. McElhaney then signed Local537's out-of-work book and applied for benefits with the
South Carolina Unemployment Security Commission.
McElhaney credibly testified that applicants for state unem-
ployment benefits were required to seek work in order to
qualify for such benefits, and that it was common for indi-
viduals to work on nonunion jobs until such time that the
union could refer them to union jobs.In late April 1987, the state agency referred McElhaneyfor work with a nonunion contractor, Weyler-Livsay Com-
pany at the SRP. McElhaney was hired as a carpenter super-
visor.Local 537 Business Agent Brewer called McElhaney'shome in July 1987, and McElhaney's wife answered the
phone. Brewer asked for McElhaney and Mrs. McElhaney
informed him that her husband was working. Brewer con-
firmed that he made this call. When Mrs. McElhaney in-
formed Brewer that her husband was working, Brewer asked
where the work was located. Mrs. McElhaney replied that it
was at the Savannah River Project. Then, according to Brew-
er, he ``named the company (Weyler-Livsay),'' and Mrs.
McElhaney replied that this was correct.On December 3, 1987, McElhaney was laid off byWeyler-Livsay in a reduction of force. McElhaney visited
Local 537's hall the next day, and asked a man named
``Blackie'' whether he had to sign the out-of-work book
again in light of the fact that he had signed in April 1987.
``Blackie'' replied that McElhaney did not have to sign the
book again.9E. The Security Clearance IssueAs indicated, Respondent contends that one of the reasonsit passed over McElhaney for referral in 1988 was the fact
that he did not have a security clearance. There is no ref-
erence to security clearance as a prerequisite for referral in
the hiring agreements or the referral procedure.10Dupont Carpenter Superintendent Houston Robertson testi-fied that he preferred to have individuals with ``Q'' or ``blue
badge'' clearance, and that he had communicated this pref-
erence to Local 537 Business Agent Brewer. Lack of such
clearance imposed a ``hardship'' on Dupont, since an em-
ployee without such clearance had to be escorted by a
cleared individual when working in restricted areas. Accord-
ing to Robertson, an individual who had been ``off the site''
for as little as ``one day'' had to be ``checked out again ...

by the security department.''11McElhaney testified to thesame effect, i.e., that an employer must go through the clear-
ance process if an employee has been out for only 1 day.Local 537 Business Agent Brewer testified that Dupontwanted ``Q-cleared'' applicants as a matter of ``first pri-
ority.'' However, this could not be put on a requisition, ``be-
cause if they did, I'd have to send them everybody Q-
cleared.'' In the absence of a ``Q-cleared'' individual accord-
ing to Brewer, Dupont wanted somebody who had worked
for them ``recently.'' Brewer did not specify how the
``recency'' requirement substituted for clearance.McElhaney testified on cross-examination that he held aQ-clearance in 1987, and, during rebuttal, that this was at the
M.K. Ferguson job at the navy fuels project at the SRP.
McElhaney did not specifically refer to Q-clearance on the
later Weyler-Livsay job in 1987 which also took place at the
SRP. Local 537 Business Agent Brewer affirmed that he
knew about McElhaney's security clearance during the M.K.
Ferguson job. McElhaney signed Local 537's out-of-work
book on February 8, 1988, as more fully described herein-
after. After this signature, in the same handwriting, appears
the legend ``(Q cleared),'' which is crossed out.12McElhaney testified that he ``had been told'' that his security
clearance had expired. Brewer testified that he crossed out
the words ``Q cleared'' after McElhaney's name when the
latter was in the hall because, he asserted, McElhaney did
not have clearance when he signed the book.F. McElhaney's Visits to the Hiring Hall in Early 1988,His Conversations with Brewer, and His Signing theOut-of-Work Book on February 81. Summary of the evidenceAs indicated, McElhaney visited the hiring hall on Decem-ber 4, 1987, the day after he was laid off by Weyler-Livsay,
and had a conversation with ``Blackie.'' McElhaney testified
that he returned on January 22 or 23 and had a conversation
with Business Agent Brewer. He asked whether there was
any work. Brewer replied that matters were ``awful slow'' at
that time of the year, and that he had not had any calls. 425CARPENTERS LOCAL 537 (E. I. DU PONT)13G.C. Exh. 6.14R. Exh. 1(a).15See, e.g., the designation after John R. Allen, who signed the book onFebruary 18. Brewer testified that he made security clearance markings in red,
but this color does not appear on the copy in evidence. G.C. Exh. 6.16Ibid.McElhaney did not ask about the out-of-work book becauseof his prior conversation with ``Blackie.''McElhaney returned to the hall on February 8, and askedwhere he was on the out-of-work book. According to
McElhaney, Brewer replied that he was not on the book, and
had not been on it. Further, Brewer advised McElhaney he
could return to work for the ``rat contractor'' he had been
working for. According to McElhaney, this term is applied
to a nonunion contractor. McElhaney testified that he decided
to ``keep his mouth shut'' to avoid a scene, and asked to
sign the out-of-work book. Brewer allowed him to do so.13Brewer denied having any conversation with McElhaneyuntil February 8. McElhaney then came in and asked for
work. Brewer replied that work was ``awful scarce,'' andthat he was sending out ``mighty few people.'' Brewer re-
minded McElhaney that he had called his wife in July 1987,
that she had said McElhaney was working, and that Brewer
had then ``named the company'' (Weyler-Livsay, a nonunion
contractor). Brewer acknowledged knowing what a ``rat con-
tractor'' was. However, he denied saying anything to
McElhaney about the subject. McElhaney signed the out-of-
work book.According to Brewer, another individual had told him thatMcElhaney was engaged in trapping (fur-bearing animals) at
the time of his February 8 visit to the hall. Accordingly,
Brewer brought up the subject with McElhaney, and the two
of them discussed the matter ``a good little bit.'' McElhaney
described his success at trapping and, according to Brewer,
told the latter that he would be ready to go to work when
the season closed at the end of March.McElhaney acknowledged that he was engaged in trappingevery day in February 1988. However, he affirmed that he
was ``available for work'' through Local 537, and denied
telling Brewer that he would be available when the trapping
season was over. McElhaney testified that he had engaged in
trapping at various times during the 23 months he had been
working for M.K. Ferguson.2. Factual analysisMcElhaney's pretrial affidavit avers that he ``argued'' withBrewer on February 8, but does not contain a statement that
Brewer told him to return to ``the rat contractor.''14Oncross-examination, McElhaney testified that he told the
Board agent who took his statement about Brewer's ``rat
contractor'' remark and the definition of the latter.
McElhaney asserted that the agent could not write as fast as
McElhaney was talking, and McElhaney could only ``specu-
late'' as to the reason the remark was left out of the affi-
davit.Brewer's reminder to McElhaney in February 1988 thatBrewer had identified McElhaney's nonunion employer
(Weyler-Livsay) during Brewer's July 1987 conversation
with McElhaney's wife shows that this employment was a
matter of interest to Brewer. After literally hundreds of con-
versations which Brewer probably had during the intervening
7 months, as shown by the record, his recall of this minute
detail is extraordinary. Brewer's manifested interest in
McElhaney's last employer is consistent with the remark at-
tributed to him by McElhaney. The latter's explanation forthe absence of the ``rat contractor'' remark in his pretrialstatement is plausible, and I accept it. McElhaney was a
more believable witness than Brewer, and I credit his testi-
mony that Brewer told him he could go back to work with
the ``rat contractor.'' I also credit McElhaney's testimony
that he came to the hall in the latter part of January and
asked for work.As indicated, McElhaney went to the hiring hall in De-cember, January, and February, looking for work. This mani-
fested desire for work is inconsistent with Brewer's assertion
that McElhaney said he would not be available until the end
of March. Why would McElhaney be wasting time and los-
ing money (from trapping) by going to the union hall during
the trapping season if he did not want immediate referral to
a job? I credit McElhaney's denial that he told Brewer he
would not be available until the end of March.G. Brewer's Referrals of Individuals Who Signed theOut-of-Work Book After McElhaney1. Summary of the evidenceA copy of Respondent's out-of-work book beginning Feb-ruary 8 is in evidence. It shows the name, address, and tele-
phone number of the applicant, as well as the local union af-
filiation. Race and gender are designated by initials, because
of the hiring requirements described above. In addition, secu-
rity clearance is indicated by the designation ``blue
badge,''15and the word ``requested'' appears after somenames. Although a certain ratio of apprentices to journeymen
was said to be part of the hiring requirements, there is noth-
ing in the book to make this distinction. Further, the book
does not show the employers' requests, actual referrals, or
the employer to whom the applicant was sent.16Brewer testified that he referred numerous individuals whohad signed the book after McElhaney because they were ap-
prentices, or, in one instance, a black female apprentice, and
the General Counsel does not question these referrals. The
principal factual issues concern a request for employees
made by Dupont in April or May, and Brewer's response.
There is conflicting evidence over the qualifications of em-
ployees said to be requested, and whether any persons were
requested ``by name.'' This dispute is significant because of
Respondent's contentions that only stainless steel wain-
scoting skills were requested, that McElhaney did not have
such skills or Brewer was unaware of them, that McElhaney
was passed over because he did not have a security clear-
ance, and, in any event, because the individuals referred were
requested by name pursuant to the referral procedure and hir-
ing agreement.Dupont Carpenter Superintendent Robertson testified thathe himself did not make the requestÐthis was done by ``em-
ployment personnel.'' He ``needed'' stainless steel wain-
scoting as the ``primary requisition,'' but also had high scaf-
folding and heavy form work. After the referrals had been
made, Brewer solicited a letter from Dupont as to the nature
of the qualifications requested. Under date of June 14, I. B.
Lawton Jr., Dupont's employee relations superintendent, sent
Brewer a letter reading as follows: 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17R. Exh. 8.18G.C. Exh. 6.19Ibid.20Ibid.21Ibid.22Ibid.23Ibid.24Ibid.25Ibid.As per our 6/11/88 conversation, this is to confirmthat our Carpenter Superintendent, R. L. Roberson [sic]
has had recent discussions with yourself regarding our
carpenter journeyman manpower needs.Mr. Roberson states that in discussing his needs withyou, he advised you that journeymen referred to him at
this point in time had to have experienceÐskills in thefollowing:High scaffolding dismantlement.Heavy concrete form erection.
Stainless steel wainscoting installation.17After testifying that he himself did not make the employeerequest, Robertson nonetheless maintained that he commu-
nicated directly with Brewer. In response to a leading ques-
tion, Robertson averred that wainscoting was the ``only''
skill he mentioned. After being shown Lawton's letter, Rob-
ertson testified that wainscoting was the ``primary'' reason
for hiring the employees. Brewer claimed at the hearing that
he did not know ``whose idea it was to put high scaffolding
and form on there but it was never brought up.'' Brewer ad-
mitted knowledge that McElhaney could do high scaffolding
and form work.Brewer described the following individuals, referred toDupont, who had signed the book after McElhaney:(a) John Ledbetter, who signed on February 17, wasa journeyman who had been an ``outstanding appren-
tice.'' ``We knew that he could do the work that Mr.
Robertson was wanting.'' Although Ledbetter did not
have a ``Q badge'' at the time, he had had ``previous''
experience with Dupont, had a previous security clear-
ance, and had not been ``gone too long.''(b) Millford T. Odom, who signed on February 17,had formerly worked for Dupont but had been involved
in an accident. Brewer asserted that he had previously
seen Odom doing ``shop work'' at M.K. Ferguson, i.e.,
building forms, boxes, window and door frames, etc.
``When you stand around and look at a man for
awhile,'' Brewer maintained, ``you can tell whether he
can do the work.'' On the basis of this observation,
Brewer formed the opinion that Odom could do stain-
less steel wainscoting. There is no designation of secu-
rity clearance after Odom's name in the out-of-work
book.18(c) Joseph Thomas signed on February 18. Brewertestified that he thought Thomas was an apprentice, and
was ``not familiar with him.'' He had not ``been there
long.'' Brewer ``looked him up and got familiar with
his name.'' Brewer told Robertson that he thought
Thomas ``could do the type of work that was re-
quested,'' and Thomas was referred as a substitute for
another individual who did not show up. Although
Brewer asserted that Thomas was referred because he
had a ``blue badge,'' there is no designation of security
clearance after Thomas' name in the out-of-work
book.19(d) Allen Martin, who signed on February 22, hadpreviously worked for Dupont ``a short time.'' Accord-
ing to Brewer, ``if you had worked for Dupont anyamount of time, you have been exposed to all work.''There is no designation of security clearance after Mar-
tin's name in the out-of-work book.20(e) Mike Sininger, who signed on March 1, had ``re-cently been out there'' (at Dupont), according to Brew-
er. In addition, Sininger had worked on an addition to
Local 537's building, including ``trim work.'' Although
there is no designation of security clearance after
Sininger's name in the out-of-work book,21Brewercontended that they ``were checking on him at that time
for a blue badge.''(f) Eddie Combs, whose signature date of April 1 iscrossed off in the out-of-work book, was a carpenter
foreman on another job for a different company, and
Robertson had observed him. Asked about Combs'
skills as a ``trim carpenter,'' Brewer replied that he had
sent Combs on jobs `for people that's wanting door(s)
hung, locks put on, or different type of work done, trim
work,' and that his work met with approval. Brewer as-
serted that Combs told him that the latter had done
wainscoting in a nuclear plant in West Virginia. There
is no designation of security clearance after Combs'
name in the out-of-work book.22(g) Sam Norris, who signed on February 17, wasfrom a Chattanooga local, and worked with Combs on
the addition to Local 537's building. Brewer contended
that Norris told him that he had worked in a Dupont
plant at the TVA, and formed the opinion that Norris
could do the work requested. There is no designation
of security clearance after Norris' name in the out-of-
work book.23(h) John R. Allen, who signed on February 18, hasa security clearance designation after his name, as indi-
cated.24Brewer's only comment about Allen's referralwas that he had a ``blue badge.''In addition to the foregoing referrals to the Dupont job,Brewer attempted to make other referrals. Thus, he called A.
Thurp to refer him to a job which he could not remember,
but Thurp's phone did not answer. Brewer attempted to call
Ronnie Renew on May 10, with the same result. Neither
Thurp nor Renew has a security clearance designation after
his name.25Brewer was asked why he selected the foregoing individ-uals instead of McElhaney. His answer is as follows:Because part of the men we're talking about had bluebadges, others had worked out there recently, had done
that type of work, showed experience in the type of
work and had worked out there recently on that type of
job and was qualified for the specific job that Mr. Rob-
ertson was asking for.Brewer was further asked whether he inquired of McElhaneyabout the latter's wainscoting skills. Brewer replied that he
never asks an out-of-work individual whether he can do a 427CARPENTERS LOCAL 537 (E. I. DU PONT)26R. Exh. 8.specific job, because ``they're going to tell me they can doit.'' Brewer agreed that he knew that McElhaney had worked
for Dupont in the early 1970s, but contended that this was
not ``recent'' experience, and that Dupont had ``tightened
up'' on its safety program. Brewer also agreed that he did
not ask anybody else about McElhaney's qualifications.
McElhaney credibly testified that Local 537 once asked him
whether he was a qualified welder.As indicated, Dupont's carpenter superintendent Robertsonaffirmed that Dupont had a policy of not requesting individ-
uals by name. On direct examination, Robertson testified that
he knew John Ledbetter, Millford T. Odom, and Mike
Sininger, and that they had recently worked for Dupont. He
also knew Allen Martin, but was uncertain whether he had
worked for the Company. On cross-examination, Robertson
could not remember the names of any of the individuals.
Shown the out-of-work book, he recognized only Ledbetter
and Odom, and gave April 8 as the date of their referral. In
his first appearance as a witness, Robertson testified that he
did not recall having a conversation with Brewer about these
individuals in April or May. Recalled as a witness, Robertson
contended that he did have such a conversation with Brewer
in April. On direct examination, Robertson said that he men-
tioned two names, and, on cross-examination, one. Brewer
brought up the other names. Robertson said that he knew
``all of them'' with the exception of Martin, and that they
had worked for him ``recently.'' He ``reviewed'' these
names with Brewer. The latter did not mention McElhaney.
If Brewer had done so, according to Robertson, he wouldhave had no reason to reject McElhaney. The ``wainscoting''
job lasted 1-1/2 years, according to Robertson. Brewer testi-
fied that it was he who mentioned names to Robertson. ``He
don't necessarily request them but he tells me that they can
do the work ... and I know that most of them can do it

... [and] that's the way we go at it.''
Robertson also described the genesis of Dupont's letter toBrewer in June, quoted above. Some time after the referrals,
Brewer asked Robertson to give him a letter that these indi-
viduals had been ``called by name.'' Robertson responded
that he could get a letter stating that they had been ``re-
viewed by name.'' Dupont Employee Relations Super-
intendent Lawton then told Robertson that he could not send
such a letter, because of Dupont's policy against requesting
individuals by name. However, Lawton agreed to send a let-
ter specifying the skills which had been requested. Robertson
averred that he had had two other jobs involving other skills
(scaffolding and heavy concrete form erection) at the time of
the request, and that he ``probably mentioned'' these to
Lawton. The next question to Robertson was whether he told
Lawton about the other jobs, and his answer was, ``I don't
think so.'' As shown above, Lawton's letter to Brewer states
that Robertson told the business agent that he needed refer-
rals for high scaffolding dismantlement and heavy concrete
form erection, in addition to stainless steel wainscoting.262. Factual analysisDespite Robertson's contradictions and lack of recall, andhis testimony that the employee request was made by the
personnel department, I find that he did have a conversation
with Brewer about the request. His and Brewer's testimoniesabout the general nature of this conversation are consistent.I conclude that the conversation took place in the first week
of April, because of Robertson's testimony that two employ-
ees were referred on April 8.However, I reject Robertson's and Brewer's assertions thatwainscoting was the only skill requested. Robertson, afterfirst stating that this was the ``only'' one, immediately con-
tradicted himself by saying that it was the ``primary'' reason
for the request. Robertson further contradicted himself as to
what he told Lawton. I do not consider Brewer to have been
a reliable witness on this issue. In accordance with the only
documentary memorial of this conversation, i.e., Lawton's
letter to Brewer, I conclude that Robertson mentioned the
three skills listed in the letter.Robertson further contradicted himself on his knowledgeof the individuals referred and the method of their selection,
as described above. As Brewer testified, it was he who men-
tioned the names and Robertson who ``reviewed'' them. Ac-
cepting at face value Brewer's descriptions of the referred in-
dividuals, it is not clear that Sam Norris or Joseph Thomas
met the requirements of recent work for Dupont within Local
537's jurisdiction. In these circumstances, and in light of
Dupont's undisputed policy against requesting individuals by
name, I conclude that the Company did not request the var-
ious individuals by name within the meaning of the referral
procedure and the hiring agreement. Instead, they were se-
lected by Business Agent Brewer, with Robertson's concur-
rence in all instances.Brewer's selections, and his passing over of McElhaney,did not meet his professed criteria for these decisions. Brew-
er knew that McElhaney was qualified for the requested scaf-
folding and form work. Assuming arguendo that stainless
steel wainscoting was the only skill requested, McElhaney
obviously had this skill. His selection as a supervisor on
more than one job suggests the high quality of his abilities
in general. Brewer's professed lack of knowledge of
McElhaney's wainscoting skill is difficult to believe, consid-
ering Brewer's vast knowledge of the skills and assignments
of many individuals in general, and his detailed knowledge
of McElhaney's assignments in particular. Brewer did not
submit a satisfactory reason for his failure to make a direct
inquiry to McElhaney about wainscoting or an independent
investigation of his skills. The reason that he did giveÐthat
he does not discuss skills with out-of-work individuals be-
cause, in effect, they lie to himÐis contradicted by his ad-
missions that (i) not being familiar with Joseph Thomas, he
``looked him up''; (ii) Eddie Combs told Brewer that he had
done wainscoting in a nuclear plant in West Virginia; and
(iii) Norris told him that the latter had worked at a Dupont
plant at the TVA. In addition, Local 537 asked McElhaney
about his welding qualifications. Other of Brewer's judg-
ments that an individual had wainscoting skills were based
on evidence which was tenuous to nonexistentÐ(i) by
watching Odom building forms and boxes; (ii) because Allen
Martin had been at Dupont ``a short time''; (iii) because
Sininger had done ``trim work'' on Local 537's building, and
had ``recently'' been at Dupont; and (iv) in the case of John
R. Allen, apparently, only the fact that he had a security
clearance. Robertson's assertions that he knew ``all'' of the
referred individuals and that they had ``recently'' worked for
him, i.e., at the Dupont plant at the SRP, are contradicted
implicitly by Robertson's relative unfamiliarity with the 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27McElhaney was further corroborated by his pretrial affidavit, introducedby Respondent. According to that document, Brewer told McElhaney that
Sigurd Lucassen, general president, had given him the ``directive to refuse
books, and that only Lucassen could change it. R. Exh. 1(a).28R. Exh. 10.29At the hearing, Respondent objected that McElhaney's testimony aboutwhat Pruitt said was hearsay. I sustained the objection. Respondent moved to
strike so much of McElhaney's testimony as related to what Pruitt said, and
I reserved ruling. However, subsequent to Respondent's hearsay objection, it
introduced McElhaney's pretrial affidavit without restriction. According to that
document, Pruitt told McElhaney that he knew of no ``directions'' that books
could not be transferred, and that Local 537 could not refuse McElhaney's re-
quest to transfer his book into the local. R. Exh. 1(a). In light of Respondent's
introduction of this document, I consider it unnecessary to rule on the motion
to strike.30Respondent again objected to McElhaney's implied recital of what theInternational officers had told him. His conversation with International Vice
President Sooter is set forth in detail in his pretrial affidavit. He and Sooter
exchanged names of individuals who had transferred into Local 537 after
issuance of the prior directive. R. Exh. 1(a).31R. Exh. 1.32Gerald Rawls signed February 17.33Larry Sizemore signed May 18; Leroy Havird signed June 16.34Danny R. Curtiss, Julia Hubbard, Larry C. Hollman, Stanley Sams, andFred Kniffer. R. Exh. 1; G.C. Exh. 6.35R. Exh. 1.names at the hearing, and by the absence of any such ref-erences in Brewer's testimony concerning Joseph Thomas,
Sam Norris, John R. Allen, and, partially, Eddie Combs
(Robertson said to have observed him while working for an-
other employer).Finally, Brewer's asserted reason for passing overMcElhaney based on his claimed lack of security clearance
is obviously specious in light of the other individuals Brewer
referred without a record of such clearance. It is significant
that Brewer crossed out McElhaney's claim of security clear-
ance in the out-of-work book immediately after McElhaney
wrote it in the book, on February 8. How did Brewer have
this instantaneous knowledge of the security status of an in-
dividual who simply walked into the hall, apparently without
advance notice? In any event, as McElhaney and Robertson
testified, and as Brewer tacitly admitted in the case of Mike
Sininger, the absence of security clearance was caused by as
little as one day's absence, and simply triggered certain rein-
statement procedures.H. McElhaney's Renewed Attempt to Transfer intoLocal 537, and GrievanceMcElhaney testified that he returned to the hall on April25 and asked Brewer whether the rule against transfers was
still in effect. The business agent replied that books could
not be transferred. McElhaney asked whether there was any
employment, and Brewer replied, ``No,'' things were ``awful
slow,'' and that he received a call only ``now and then.''
Brewer corroborated this testimony by agreeing that
McElhaney, in 1988, complained about not being allowed to
transfer into Local 537.27As previously indicated,McElhaney corroborated Brewer's claim that the Inter-
national granted authority to refuse transfers in 1985. How-
ever, the authority was of uncertain duration, and Brewer in
fact did receive transfers between 1985 and the date of the
hearing. McElhaney's request thus fell within this period. Al-
though Local 537 received written permission in 1988 not to
receive transfers, this permission was dated May 10,28subse-quent to McElhaney's April 25 request.McElhaney testified that, about a week after his conversa-tion with Brewer, he called the International, and spoke with
International Vice President John Pruitt. According to
McElhaney's testimony, Pruitt stated that to his knowledge
there was no directive giving Local 537 permission to refuse
transfers.29McElhaney went to Local 283, obtained a clearance card,and, in early May, presented it and his book to Brewer for
transfer. He told Brewer that he thought he would have a
better chance of referral if he was a member of Local 537,and that he was doing what International Vice PresidentsJohn Pruitt and Dean Sooter had told him to do. Brewer re-
plied that General President Sigurd Lucassen had given him
a directive, and that the latter was the only one who could
change it.30The business agent refused the transfer.McElhaney then filed a grievance with the International, and
the matter was referred to International Field Representative
Bill Nipper.I. Brewer's Asserted Attempt to Refer McElhaney inEarly MayCalled as a witness for the General Counsel, Brewer con-tended that he attempted to call 10 individuals, including
McElhaney, on May 8 or 9, for referral to Dupont on May
10, and that he made a memorandum of these calls, dated
May 10.31One of these individuals signed the book afterMcElhaney did so,32two did not sign until after the date ofthe asserted call from Brewer,33while the names of five donot appear in the out-of-work book.34It is unclear whetherthis request related to Dupont's alleged ``wainscoting'' re-
quest, but this seems unlikely. The names in the two groups
of individuals are not the same.During his initial testimony on this issue, Brewer said thathe was unable to reach 4 of the 10 individuals, including
McElhaney, and that the letters ``N.A.'' appearing after their
names on the May 10 memorandum mean ``No Answer.''35According to Brewer, on either May 8 or 9, between the
hours of 2:30 to 7:30 p.m., he called McElhaney three orfour times, but did not get a response. This was the ``only
day'' he called McElhaney, May 8 or 9. McElhaney and his
wife both denied receiving a call from Brewer on May 8 or
9. During later cross-examination, Brewer stated that he at-
tempted to call McElhaney on May 10, without a response.
He also asserted that he called McElhaney again on May 10,
and that the two of them had a ``big long discussion on
that.'' Brewer's testimony does not clarify the subject of the
alleged discussion.I do not credit Brewer's testimony, which is inherentlycontradictory. It is unlikely that the alleged May 10 ``discus-
sion'' concerned referral to Dupont, because the applicants
were due at work that day, and Brewer asserted prior calls
to meet this request. Brewer's contention that he called or at-
tempted to call five individuals whose names do not even ap-
pear on the out-of-work book is unexplained. Based on these
facts, the denials from McElhaney and his wife, and Brew-
er's unreliability as a witness, I conclude that he did not call
or attempt to call McElhaney on May 8, 9, or 10.J. The May 31 Meeting on McElhaney's GrievanceA meeting took place on May 31 at the Local 537 hall in-volving McElhaney, Brewer, and International Field Rep-
resentative Bill Nipper. Brewer testified that Nipper called 429CARPENTERS LOCAL 537 (E. I. DU PONT)36In his first pretrial affidavit, McElhaney asserted that the June 20 referralwas the only one he had received in 1988. R. Exh. 1(a). McElhaney testified
that he thought the Board agent's questions concerned referrals by Brewer,
whereas the June 6 and 7 referrals were made by ``Tom.'' In addition,
McElhaney averred, since the June 6 and 7 referrals were to an out-of-town
location, he thought that they would be attributed to Local 283, of which he
was a member. In a supplemental pretrial affidavit, McElhaney stated that his
first affidavit was not correct on this issue. He had been called in the early
part of June by a man named ``Tom,'' who was a secretary for Local 537.
After discussing the reporting time and pay, and, as reported above, his out-
of-town expenses, McElhaney asked ``Tom'' to try to fill the order elsewhere.
(R. Exh. 1(b)). I accept McElhaney's explanations.37Rawls signed on February 17 and Kellems on February 18. G.C. Exh. 6.38R. Br. p. 30.39See Laborers Local 394 (Wakil Abdunafi), 247 NLRB 97, 100 (1980).him early in the morning and asked whether he would be inby 11:30 a.m. When Nipper informed Brewer that he would
be in with McElhaney for a meeting, Brewer replied that he
would not be there because McElhaney was a member of
Local 283 whose business agent was McElhaney's agent. Ac-
cording to Brewer, he told Nipper that he had no reason to
meet with McElhaney.McElhaney and Nipper arrived later in the morning. Ac-cording to McElhaney, after some initial amenities, Brewer
said that he had nothing to discuss with McElhaney, that he
could discuss matters with Nipper and the latter could report
to McElhaney. ``Mr. Nipper looked at Brewer. He told him
in a kind voice, `Now, you can either have the meeting with
me and McElhaney at this point in time or else you can go
to Washington and have the meeting.''' Brewer then sug-
gested that the three of them go into his office.Brewer corroborated McElhaney's testimony that the busi-ness agent initially objected to McElhaney's participation in
the meeting. He denied that Nipper mentioned a meeting in
Washington if Brewer refused to meet with McElhaney. In-
stead, Brewer testified, Nipper said that he represented the
International's general president, and that Brewer would ei-
ther have a meeting or Nipper would ``put the local under
dispensation.'' Brewer testified that he did not want to
``jeopardize the union,'' and agreed to have the meeting.According to McElhaney, Nipper had the out-of-workbook in front of him, and asked Brewer about 22 names.
Brewer gave an explanation for all but about two or three
that he did not know. Some were minorities, one had a ``blue
badge,'' and 6 to 10 had been requested by name. Nipperasked for proof of the latter. Brewer replied that he could get
letters within a week to 10 days. Nipper asked McElhaney
whether he would be satisfied with this, and the latter agreed.
Nipper then told Brewer that McElhaney would get copies of
the letter. McElhaney denied that he ever received any such
copies.Brewer agreed in general with McElhaney's account of themeeting. However, he denied that Nipper said McElhaney
would get copies of the letters proving that Dupont had made
requests by name. Brewer asserted that he did send such let-
ters to Nipper. ``Mr. Nipper has a copy of each one of those
letters,'' Brewer testified. He then described his attempt to
get a letter from Dupont, as related above.I credit McElhaney's account of these matters as partiallycorroborated by Brewer. In the absence of such corrobora-
tion, I credit McElhaney. I do not credit Brewer's contention
that he received and sent to Nipper copies of letters from
Dupont proving that various individuals had been requested
by name. This assertion is inconsistent with the other cred-
ited and documentary evidence in this case, described above.
If Respondent had submitted any such letters to Nipper, it
would have offered them in evidence during this proceeding.K. McElhaney's Ultimate Referral for EmploymentOn June 6 and 7, Local 537 referred McElhaney to a jobin Georgetown, South Carolina. He declined initially because
of inadequate notice, and then, when the offer was repeated,
because of concerns about compensation and his out-of-town
expenses. McElhaney testified that he waited 16 days after
his grievance meeting with Brewer and Nipper, without re-
ceiving copies of the employer letters which Brewer said he
would send to Nipper, before filing an unfair labor practicecharge. The pleadings establish that the charge was filed andserved on June 16. On June 20, Local 537 referred
McElhaney to a job with Keywood Eastern Company at the
SRP near McElhaney's residence, which he accepted.36McElhaney credibly testified that Delmar Kellems and Ger-
ald Rawls, who signed the out-of-work book after
McElhaney did so37were referred to Keywood by Local 537about 3 or 4 weeks prior to McElhaney's referral, i.e., in
about late May.Brewer testified that Kellems and Rawls had been ``re-quested by special request,'' and that he could ``get a letter
stating that fact.'' At the beginning of the hearing, Respond-
ent proposed and the General Counsel accepted a stipulation
as to the individuals which Keywood Eastern had requested
by name. Neither Delmar Kellems' nor Gerald Rawls' name
is included in that stipulation. Accordingly, I do not credit
Brewer's testimony that they were requested by name.L. Legal Analysis and ConclusionsRespondent argues that the provision in the Dupont hiringagreement giving it the right to hire individuals not referred
by Local 537, if the individual applies when hiring is being
done in his classification, negates the General Counsel's con-
tention that Respondent referred individuals pursuant to an
exclusive hiring arrangement.38This argument has no merit.In the first place, Local 537's referral procedure which Re-
spondent followed in addition to the Dupont hiring agree-
ment had no such provision. Accordingly, the documentary
evidence concerning this exception is ambiguous. In actual
practice, as Dupont's Carpenter Superintendent Robertson
testified, Dupont relied on Local 537 Business Agent Brewer
``to send us the people out.'' There is no evidence Dupont
ever hired one individual not referred by Respondent.39Inthese circumstances, regardless of the contractual ambiguity,
Dupont and Local 537 had established an exclusive referral
arrangement by practice and operation. Tenn-Tom Construc-tors, 291 NLRB 250 (1988); Teamsters Local 328 (BlountBros.), 274 NLRB 1053, 1057 (1985). The fact that certainpriorities were established based on minority status, gender,
apprenticeship, or skills, or that individuals could be re-
quested by name, does not invalidate a conclusion that the
parties had an exclusive hiring arrangement (Tenn-Tom Con-structors, supra), and the same reasoning applies to the pro-visions giving the employer the right to hire directly 48
hours after a referral request if the request has not been satis-
fied. Teamsters Local 328 (Blount Bros.), supra; TeamstersLocal 519 (Rust Engineering), 275 NLRB 433 (1985). Ac-cordingly, I find that Dupont and Respondent had an exclu-
sive hiring arrangement. The same conclusion applies to the 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
40R. Br. pp. 24±30.41Respondent's argument based on Deklewa is misplaced and oversimplifiesthat case. Repudiation of an 8(f) contract continues to be a violation of Secs.
8(a)(5) or 8(b)(3), despite lack of proof of the union's majority status.Morrison-Knudsen contract. Even where such arrangement isnonexclusive, a discriminatory refusal to refer individuals for
employment is violative of the Act. Operating EngineersLocal 4 (Carlson Corp.), 189 NLRB 366 (1971).The Court of Appeals for the Ninth Circuit has stated thelaw as follows:[W]e have held that it is an unfair labor practice ...
for a bargaining representative to act in an unreason-
able, arbitrary, or invidious manner in regard to an em-
ployee's employment status [authorities cited]. By
wielding its powers arbitrarily, the Union gives notice
that its favor must be curried, thereby encouraging
membership and unquestioned adherence to its policies
[authorities cited]. NLRB v. Iron Workers Local 433,600 F.2d 770, 775 (9th Cir. 1979), enfd. 228 NLRB
1420 (1977).I conclude that Local 537 Business Agent Brewer mani-fested animus against McElhaney and nonunion employers
by his statement on February 8 that McElhaney could go
back to work for the ``rat contractor,'' by his peremptory
crossing out of McElhaney's claim to security clearance in
light of Brewer's referral of individuals without such clear-
ance, by his refusal to allow McElhaney to transfer back to
Local 537 after a prior ban on such transfers had expired and
Brewer in fact was accepting transfers, and by Brewer's ini-
tial refusal to meet with McElhaney on his grievance when
requested to do so by the International's field representative.All of Local 537's asserted reasons for not referring outMcElhaney were pretextual for the reasons specified above.
Although Brewer professed that his passing over of
McElhaney was pursuant to certain objective criteria, in fact
it was not. Although the Dupont hiring agreement gave
Brewer the right to pass over previously registered applicants
in the case of later applicants requested by name according
to special skills, in fact these exceptions were not objectively
applied. Because of Brewer's animus against McElhaney and
the pretextual nature of the reasons he asserted, it cannot be
said, as the Board otherwise concluded in another case, that
he sought in ``good faith to determine the qualifications of
applicants at the hiring hall, and that certain specific employ-
ees had skills and experience that qualified them for the jobs
to which they were referred.'' Tenn-Tom Constructors, supra.Respondent further argues that there is no evidence that itwas the ``statutorily created exclusive bargaining agent'' of
the employees herein, and that in the absence of such status
there was no ``duty of fair representation'' of the employees.
Respondent contends that under John Deklewa & Sons, 282NLRB 1375 (1987), enfd. sub nom. Iron Workers Local 3v. NLRB, 843 F.2d 770 (3d Cir. 1988), ``an employer maysimply walk away from a union on expiration of the contract,
(and) it would be manifestly unfair to impose a duty on the
union which only flows from the benefit of being a statu-
torily recognized exclusive bargaining representative.''40The plain language of the statute discloses that this argu-ment has no merit. The prohibitions of Section 8(b) thereof
are applicable to ``a labor organization or its agents.'' Such
proscriptions are not limited to labor organizations which
enjoy the status of bargaining representatives. Respondent's
argument leads to the incongruous result that a minoritylabor organization may engage in the restraint and coercionbarred by Section 8(b)(1)(A), and may cause or attempt to
cause employer discrimination in violation of Section 8(b)(2),
but a statutory bargaining representative violates the Act.Such a conclusion is absurd, and has not been maintained by
the Board or the courts. In NLRB v. Iron Workers Local 433,supra, neither the Board nor the court made a finding that
the union was the ``statutorily recognized exclusive bar-
gaining agent''Ðmerely that it had a collective-bargaining
agreement with the employer containing an exclusive hiring
hall arrangement. Accordingly, I reject this argument.41I also conclude that the beginning date of discriminationwas February 8, 1988, the date that McElhaney applied for
referral. The Board has held that ``it is unnecessary to show
that jobs were available at the time of the request for refer-
ral.'' Laborers Local 38 (Hancock-Northwest, J.V.), 247NLRB 1250 (1980), enfd. 108 LRRM 2816 (5th Cir. 1981);
Teamsters Local 519 (Rust Engineering), supra. The Boardhas also held that the burden of negating the General Coun-
sel's prima facie case of discrimination in hiring referrals fall
on Respondent (Laborers Local 38, supra). Although a copyof Respondent's out-of-work book beginning February 8,
1988, is in evidence, it does not constitute rebuttal of the
General Counsel's prima facie case, beginning February 8,
1988, because the book does not show employers' requests,
the dates thereof, actual referrals, or the names of employers
to whom applicants were referred. Brewer testified that he
told McElhaney on February 8 that ``work was awful
scarce,'' and that he was sending out ``mighty few people.''
This does not constitute evidence that no work was available
at that time. On April 25, after Robertson spoke with Brewer
about the so-called ``wainscoting'' job, Brewer told
McElhaney that ``things has still been awful slow,'' and that
Local 537 only received a ``call now and then.'' This evi-
dence supports my conclusion that February 8 was the begin-
ning date of discrimination.McElhaney was offered a job in Georgetown, South Caro-lina, on June 6 and 7. He declined because of concerns about
compensation and out-of-town expenses. At the time of this
referral, McElhaney had been discriminatorily denied referral
to Dupont in early April and to Keywood Eastern in late
May. Both jobs were at the SRP, near McElhaney's resi-
dence, and both were continuing on June 6. Under these cir-
cumstances, I conclude that Local 537's out-of-town offer on
June 6 was insufficient to terminate the period of discrimina-
tion, and that same continued until June 20, when
McElhaney accepted a referral to Keywood Eastern at the
SRP.CONCLUSIONSOF
LAW1. E. I. Dupont de Nemours & Co., Inc. (Dupont) is anemployer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. The Respondent, United Brotherhood of Carpenters andJoiners of America, AFL±CIO, Local 537, is a labor organi-
zation within the meaning of Section 2(5) of the Act. 431CARPENTERS LOCAL 537 (E. I. DU PONT)42The issue of whether McElhaney's trapping earnings, if any, should beincluded in net interim earnings may appropriately be considered in the com-
pliance stage of this proceeding.43Under New Horizons, interest is computed at the ``short-term Federalrate'' for the underpayment of taxes as set out in the 1986 amendments to
26 §U.S.C. 6621. Interest accrued before January 1, 1987 (the effective date

of the amendment) shall be computed as in Florida Steel Corp., 231 NLRB651 (1977).3. Respondent operates an exclusive hiring hall or referralsystem whereby it refers applicants for employment with Du-
pont and other employers.4. Beginning February 8, 1988, and continuing to June 20,1988, Respondent discriminatorily failed and refused to refer
John McElhaney for employment with Dupont and other em-
ployers because McElhaney had previously worked for a
nonunion contractor and repeatedly attempted to transfer into
Respondent Union from another union.5. By the action described in Conclusion of Law 4, Re-spondent Union has caused or attempted to cause an em-
ployer to discriminate against McElhaney in violation of Sec-
tion 8(a)(3) of the Act, and Respondent has thereby engaged
in unfair labor practices within the meaning of Section
8(b)(1)(A) and (2) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent Local 537 has engaged incertain unfair labor practices, I shall recommend that it be
required to cease and desist therefrom, and to take certain af-
firmative action designed to effectuate the policies of the
Act.Having found that Respondent discriminatorily deniedJohn McElhaney referral for employment, I shall recommendthat it be ordered to make him whole for any loss of earningshe may have suffered from February 8, 1988, to June 20,1988, because of such discrimination, less net interim earn-ings,42to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Co.
, 90 NLRB289 (1950), with interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).43I shall also recommend that Respondent be required tomaintain and make available for the Board or its agents,
upon request, all out-of-work lists or books, referral cards,
work requests, and any other documents and records showing
job requests or referrals and the basis for such referrals of
employees, applicants, and members. I further recommend
that Respondent be ordered to notify McElhaney in writing
that use of Respondent's referral system will be available to
him on an equal and nondiscriminatory basis with other em-
ployees and applicants, and to so refer him.I shall also recommend that Respondent be required topost appropriate notices.[Recommended Order omitted from publication.]